UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) Earliest Event Date requiring this Report:November 3, 2015 CAPSTONE COMPANIES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) FLORIDA 0-28331 84-1047159 (State of Incorporation or (Commission File Number) (I.R.S. Employer Organization) Identification No.) 350 Jim Moran Blvd. Suite 120 Deerfield Beach, Florida 33442 (Address of principal executive offices) (954) 252-3440 (Registrant's telephone number, including area code) ITEM 8.01Other Events.Capstone Companies, Inc. (“Company”) announced today that it will: (1) release its financial results for the quarter ending September 30, 2015 after the close of financial markets on Monday, November 16, 2015; and (2) will conduct a webcast/teleconference at 10:30 a.m., EST, on Tuesday, November 17, 2015, to discuss the financial results for the quarter ending September 30, 2015.Attached to this Report as Exhibit 99.1, is a Press Release with the notice of and dial-in information for the webcast/teleconference. The information presented in Item8.01 of this Current Report on Form 8-K and its exhibits or sources incorporated by reference herein shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, (“Exchange Act”), or otherwise subject to the liabilities of that section, unless we specifically state that the information is to be considered “filed” under the Exchange Act or specifically incorporate it by reference in any filing under the Securities Act of 1933, as amended, or under the Exchange Act. ITEM 9.01Financial Statements and Exhibits EXHIBIT NUMBER EXHIBIT DESCRIPTION Press Release, dated November 3, 2015, announcing November 17, 2015, webcast/teleconference call * *Filed Herein SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPSTONE COMPANIES, INC., A FLORIDA CORPORATION Date:November 3, 2015 By: /s/ Stewart Wallach Chief Executive Officer
